Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject Matter
1.	Claims1, 4, 6-12, and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
2.	The prior art of record does not teach or suggest distinct features: “wherein a quantity of bits used to represent the second plurality of results of the second plurality of operations is equal to a quantity of input/output lines of the memory device”, recited in independent claim 1. Claims 4, and 6-8 are dependent from the independent claim 1.
3.	The prior art of record does not teach or suggest distinct features: “a second plurality of compute components implemented under the memory array and
configured to perform a second plurality of operations utilizing the results of the first plurality of operations and results of portions of the second plurality of operations, wherein the second plurality of compute components comprise state logic”, recited in independent claims 9 and 21. Claims 1-12 and 14-15 are dependent from the independent claim 9.
4.	The prior art of record does not teach or suggest distinct features: “a second plurality of compute components implemented under the memory array and configured to perform a third plurality of operations utilizing results of the second plurality of operations, wherein first plurality of operations are performed concurrently with the second plurality of operations and the third plurality of operations”, recited in claim 17. Claims 18-20 are dependent from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
May 11, 2022